                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

CHRISTOPHER HOLLY,

       Plaintiff,

v.                                                           Case No: 5:18-cv-453-Oc-30PRL

HARDEE’S FOOD SYSTEMS, INC.,

       Defendant.


                                            ORDER

       THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 5). The Court notes that Plaintiff

filed an untimely written objection to the Report and Recommendation.1

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.




1
  After the Magistrate Judge filed his Report and Recommendation, Plaintiff also filed a second
amended complaint. Because Plaintiff did not seek leave of court before doing so, the Court
concludes the second amended complaint should be stricken. Fed. R. Civ. P. 15(a). But even if the
Court did consider the second amended complaint, the Court would dismiss the action because it
lacks jurisdiction since Plaintiff brings only Florida law claims and has not established that the
amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).
       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.    The Report and Recommendation (Doc. 5) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

       2.    Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 2) is

DENIED.

       3.    This action is DISMISSED without prejudice.

       4.    All pending motions are denied as moot, and the Clerk is directed to close

this case.

       DONE and ORDERED in Tampa, Florida, this 2nd day of October, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                           2
